COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Bruce Wayne Suza v. The State of Texas

Appellate case number:   01-17-00116-CR

Trial court case number: 77839-CR

Trial court:             412th District Court of Brazoria County

        Appellant’s brief, filed on July 5, 2017, in the above-referenced appeal, contains
“sensitive data” as defined by Texas Rule of Appellate Procedure 9.10(a)(3). Specifically, the
brief identifies by full name a minor child who is the victim of sexual assault, who was a minor
at the time of the alleged offense of sexual assault of a child. The disclosure of this
information is prohibited by article 57.02(h) of the Code of Criminal Procedure. TEX. CODE
CRIM. PROC. art. 57.02(h); see also TEX. CODE CRIM. PROC. art. 57.01(4).

      Accordingly, the Court STRIKES the appellant’s original brief, filed on July 5, 2017,
which has been removed from this Court’s external website. Appellant’s counsel is
ORDERED to refile, within 7 days of the date of this order, a compliant brief
containing appropriate redactions and use of aliases.

       It is so ORDERED.


Judge’s signature: /s/ Jennifer Caughey_______________________________________
                    Acting individually  Acting for the Court


Date: _February 1, 2018_____________________